      Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 1 of 19



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

CARDIONET, LLC, and BRAEMAR
MANUFACTURING, LLC,

           Plaintiffs,
                                          Civil Action No. 17-cv-10445-IT
     v.
                                          Hon. Indira Talwani

INFOBIONIC, INC.,

           Defendant.


JOINT STATEMENT REGARDING THE PARTIES’ PROPOSED SCHEDULES AND
     AGENDA FOR THE AUGUST 11, 2020 SCHEDULING CONFERENCE
           Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 2 of 19



        Plaintiffs CardioNet, LLC and Braemar Manufacturing, LLC (collectively, “CardioNet”)

together with Defendant InfoBionic, Inc. (“InfoBionic”) respectfully submit this Joint Statement

per the Court’s July 23, 2020 Electronic Order (D.I. 70). CardioNet’s proposed schedule is

attached as Exhibit A and InfoBionic’s proposed schedule is attached as Exhibit B. 1 The parties

identify the issues below to be discussed at the August 11, 2020 scheduling conference:

I.      PROPOSED CASE SCHEDULE

                InfoBionic’s Request to Stay this Case Until Its Forthcoming Petition for
                Certiorari Is Resolved

                1. CardioNet’s Position

        The Court should reject InfoBionic’s request to stay this case pending the Supreme

Court’s ruling on InfoBionic’s “forthcoming petition for certiorari.” To obtain a stay, InfoBionic

must show that it is likely to succeed on the merits of its petition for certiorari, that it will suffer

irreparable harm absent a stay, and that the public interest weighs in favor of a stay. See Planned

Parenthood of Se. Pennsylvania v. Casey, 510 U.S. 1309, 1310 (1994) (denying motion to stay

pending filing of a petition for certiorari) (Souter, J.); Robles v. Domino's Pizza, LLC, No.

216CV06599SJOFFM, 2019 WL 6482232, at *1 (C.D. Cal. July 30, 2019) (denying motion for

stay pending decision on petition for certiorari); United States v. Evans, No. 1:02CR00136, 2006

WL 2872723, at *1 (W.D. Va. Oct. 9, 2006) (same); McMillan v. DeKalb Cty., Georgia, No.




1
  InfoBionic’s Statement: InfoBionic’s proposed schedule tracks the Court’s original schedule
[#31] with three exceptions. First, it includes a stay pending resolution of InfoBionic’s petition
for writ of certiorari. Ex. B, Sec. I.1. Second, it includes a process for early summary judgment
on patent ineligibility under § 101 based on an evidentiary record and keys other dates off of the
resolution of this motion, just as the Court’s original schedule keyed those dates off of resolution
of the motion to dismiss under § 101. Id., Sec. I.2. Third, it includes the following statement:
“The parties contemplate that depositions may be taken remotely via videoconference so that
depositions can proceed during the ongoing COVID-19 pandemic.” Id., Sec. II.3.
                                                    1
           Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 3 of 19



1:04-CV-3039-BBM, 2007 WL 9700672, at *3 (N.D. Ga. Oct. 5, 2007) (same). 2 InfoBionic has

made no such showing.

       InfoBionic’s petition is exceedingly unlikely to succeed for several reasons. First,

InfoBionic’s petition here is particularly ill-suited for Supreme Court review. Unlike some of

the cases InfoBionic highlights that included sharp splits among the judges and numerous

dissenting opinions (such as American Axle & Mfg., Inc. v. Neapco Holdings LLC, No. 2018-

1763, --- F.3d ---, 2020 WL 4377542 (Fed. Cir. July 31, 2020)), in this case all three Federal

Circuit judges agreed that the ’207 patent is eligible and not directed to any abstract idea, and

unanimously denied InfoBionic’s petition for panel review. Second, as this Court is well-aware,

Supreme Court grants of certiorari are very rare in general—only about 1% to 3% of petitions are

granted in general.3 That fact alone counsels in favor of denying InfoBionic’s request. See

Robles, 2019 WL 6482232, at *3 (“As a threshold matter, the Court notes that the United States

Supreme Court grants certiorari in only a handful of cases every year. Accordingly, it is difficult

for Defendant to show that it will prevail on the merits if its writ petition, irrespective of the

substance of the arguments that it makes.”). Third, the Supreme Court has shown no interest in

revisiting its § 101 jurisprudence in recent years. It has denied dozens of § 101 petitions in the

last few years, including in many cases that observers believed warranted review (such as

Berkheimer). 4 InfoBionic points to nothing, and cannot seriously contend, that this case presents



2
  Contrary to InfoBionic’s position, CardioNet has cited the proper standard for a stay pending a
petition for certiorari. See, e.g., Robles, 2019 WL 6482232, at *1 (addressing motion to stay
pending petition for certiorari, quoting Supreme Court decision Nken v. Holder, 556 U.S. 418,
434 (2009) for the applicable legal standard).
3
  See https://www.scotusblog.com/reference/educational-resources/supreme-court-procedure/
(“Of the 7,000 to 8,000 cert petitions filed each term, the court grants certiorari and hears oral
argument in only about 80.”); https://supremecourtpress.com/chance_of_success.html.
4
  See, e.g., https://www.ipwatchdog.com/2019/06/16/supreme-court-denies-43rd-petition-cert-
101-grounds-villena-v-iancu/id=110425/ (“Supreme Court Denies 43rd Petition for Cert on 101
                                                   2
           Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 4 of 19



a better vehicle for Supreme Court review than the dozens of cases in which the Supreme Court

has denied review. Fourth, InfoBionic makes no showing that it is likely to succeed on the

merits, in the unlikely event that the Supreme Court grants InfoBionic’s petition. Indeed,

InfoBionic does not address the substance of its petition at all. See Presley v. United States, No.

9:18-CV-80649-RLR, 2018 WL 8514481, at *1 (S.D. Fla. Nov. 6, 2018) (denying motion to stay

pending certiorari, stating “Petitioners have shown no likelihood of success on the merits,

particularly now that the Eleventh Circuit has rejected their position.”).

       InfoBionic likewise makes no attempt to establish that it would be irreparably injured

absent a stay, or that the public interest weighs in favor of a stay. Notably, litigation expenses do

not qualify as irreparable injury. See Katz v. Liberty Power Corp., LLC, No. 18-CV-10506-

ADB, 2020 WL 3440886, at *2-4 (D. Mass. June 23, 2020) (denying stay in Telephone

Consumer Protection Act case, even though “Supreme Court recently granted certiorari in related

case,” finding that litigation expenses were not irreparable injury and “[o]ther district courts have

denied similar motions for stays based on the Supreme Court’s grant of certiorari.”). A stay

pending certiorari would severely prejudice CardioNet by delaying this case by several more

months, in addition to the three and a half years it has already been delayed due to InfoBionic’s

unsuccessful challenge to the eligibility of the ’207 patent. 5




Grounds” since Alice as of June 16, 2019); https://www.ipwatchdog.com/2020/01/13/scotus-
will-not-unravel-section-101-web/id=117800/ (Supreme Court denies five additional petitions).
5
  CardioNet estimates that if InfoBionic files its petition on November 2, 2020—the deadline for
filing its petition—the Supreme Court would grant or deny the petition in February or March
2021.
                                                  3
          Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 5 of 19



       In short, InfoBionic at most speculates that there is a hypothetical possibility that the

Supreme Court could grant its petition, but does not even try to meet its burden in seeking a stay.

The Court should thus deny InfoBionic’s request. 6

               2. InfoBionic’s Position

       The Court should exercise its inherent power to stay this case pending resolution of

InfoBionic’s forthcoming petition for a writ of certiorari. Landis v. N. American Co., 299 U.S.

248, 254 (1936) (“[T]he power to stay is incidental to the power inherent in every court to

control the disposition of the causes on its docket with the economy of time and effort for itself,

for counsel, and for litigants.”). Courts in this District have exercised their power to stay cases

pending resolution of petitions for certiorari many times. E.g., Ibanez v. Dolan, 189 F. Supp. 3d

191, 192 (2016) (“court stayed further proceedings pending the outcome of a petition for writ of

certiorari” filed by a non-party); Bais Yaakov of Spring Valley v. Act, Inc., 186 F. Supp. 3d 70,

74 (2016) (case stayed “pending the outcome of Defendants’ petition for certiorari”); DeCambre

v. Brookline Housing Auth., No. 1:14-cv-13425, D.I. 68 (D. Mass. Oct. 18, 2016) (granting stay

pending resolution of Defendants’ petition for writ of certiorari).

       The Court should exercise that power here because there is good reason to believe that

the Supreme Court will address patent eligibility under 35 U.S.C. § 101 again soon. The

Supreme Court already has demonstrated an interest in this area, taking three cases in the early

2010s.7 More recently, it has become apparent that the Federal Circuit cannot resolve its


6
 The cases cited by InfoBionic are not on point. In Ibanez v. Dolan, 189 F. Supp. 3d 191, 192
(D. Mass. 2016), the court granted the parties’ joint motion to stay pending certiorari, without
addressing the merits. See Civil Action No. 13-11700-RGS, Dkt. Nos. 35-36 (July 21-22, 2015).
Similarly, in DeCambre v. Brookline Housing Auth., No. 1:14-cv-13425, D.I. 68, the court did
not issue an opinion or address the merits.
7
 Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208 (2014); Mayo Collaborative v.
Prometheus Labs., 566 U.S. 576 (2013); Bilski v. Kappos, 561 U.S. 593 (2010).
                                                  4
          Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 6 of 19



fractured interpretation of Supreme Court precedent by sitting en banc, leaving it to the Supreme

Court to provide further guidance. American Axle & Mfg., Inc. v. Neapco Holdings LLC, No.

2018-1763, --- F.3d ---, 2020 WL 4377542 (Fed. Cir. July 31, 2020) (denying en banc review in

a 6-6 vote with 5 opinions); Athena Diagnostics, Inc. v. Mayo Collaborative Servs., LLC, 927

F.3d 1333, 1334 (Fed. Cir. 2019) (denying en banc rehearing with 4 opinions); see also id. at

1363 (“No need to waste resources with additional en banc requests. Your only hope lies with

the Supreme Court or Congress.”) (Moore, J., dissenting (emphasis added)); Aatrix Software,

Inc. v. Green Shades Software, Inc., 890 F.3d 1354, 1355 (Fed. Cir. 2018) (denying en banc

rehearing with 3 opinions); see also id. at 1361-62 (“Resolution of patent-eligibility issues

requires higher intervention, hopefully with ideas reflective of the best thinking that can be

brought to bear on the subject.”) (Lourie, J., concurring (emphasis added)). 8

       Recognizing the “confusion” in the law, the Solicitor General has indicated that the

government will support the Supreme Court’s revisiting its § 101 jurisprudence in an appropriate

case. Brief for the United States as Amicus Curiae, Hikma Pharms. USA, Inc. v. Vanda Pharms.

Inc., No. 18-817, 2019 WL 6699397, at *8 (Dec. 6, 2019) (“The confusion created by this

Court’s recent Section 101 precedents warrants review in an appropriate case.”).

       CardioNet relies on the wrong legal standard to oppose a stay, citing the inapt standard

for the Supreme Court to stay an appellate court’s mandate. See Planned Parenthood of Se.

Pennsylvania, 510 U.S. at 1310. Under the district court’s inherent power to stay proceedings

that the Supreme Court recognized in Landis, courts in this district typically consider three



8
  In a similar vein, this Court noted that the Federal Circuit’s disparate decisions have created a
challenge for district court judges seeking to faithfully apply Supreme Court precedent. No.
1:15-cv-11803-IT, D.I. 507 at 35:3-10 (Feb. 6, 2020 summary judgment hearing transcript)
(“[Y]ou have the Federal Circuit strongly supporting the pre-Alice world. But I’m bound by
what the Supreme Court has said, and I have been trying very hard to apply that ….”).
                                                  5
           Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 7 of 19



factors: “(1) the stage of the litigation, including whether discovery is complete and a trial date

has been set; (2) whether a stay will simplify the issues in question and the trial of the case; and

(3) whether a stay will unduly prejudice or present a clear tactical disadvantage to the non-

moving party.” ACQIS, LLC v. EMC Corp., 109 F. Supp. 3d 352, 356 (D. Mass. 2015). All

three factors favor a stay here: (1) discovery has not begun and no trial date has been set; (2) if

the Supreme Court grants certiorari to address § 101, that will simplify the issues; and (3) there is

no undue prejudice or tactical disadvantage to CardioNet’s waiting some additional months to

raise this case. See id. As explained below, CardioNet was responsible for a much longer delay

in pursuing this case.

               InfoBionic’s Request to Stay this Case Until Its Motion for Attorneys’ Fees,
               Non-Taxable Costs, and Expert Fees in CardioNet’s Earlier-Filed Case Is
               Resolved

               1. CardioNet’s Position

       The Court should reject InfoBionic’s unusual and meritless request to delay this case,

based solely on a motion for attorneys’ fees pending in a different case. InfoBionic does not

explain how the outcome of InfoBionic’s motion for attorneys’ fees in Civil Action No. 1:15-cv-

11803-IT will have any legal impact on this case. Notably, InfoBionic refused to defer the time

for filing motions for fees in that case despite the fact that CardioNet is entitled to an appeal, yet

seeks to delay this case pending its yet-to-filed and tenuous petition to the Supreme Court. No.

1:15-cv-11803-IT, D.I. 514 at 2-5, 7-9.

       Moreover, contrary to InfoBionic’s assertion, CardioNet would be prejudiced by further

delay. CardioNet diligently sought leave to assert the ’207 patent in the Related Action just six

weeks after it learned about InfoBionic’s infringement of that patent during an October 2016

deposition. No. 1:15-cv-11803-IT, D.I. 275 at 3. The Court denied leave because fact discovery

had closed and a Markman hearing had been held, but expressly stated the ‘207 patent could be

                                                  6
           Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 8 of 19



brought in a “separate action” to “avoid delayed resolution of the claims in” the Related Action.

Id. at 4. And so, CardioNet filed the instant action. This case has already been delayed for three

and a half years due to InfoBionic’s unsuccessful eligibility attack on the ’207 patent. See D.I. 1

(case filed Mar. 16, 2017). InfoBionic seeks further delay so that it can continue competing with

CardioNet in the marketplace using CardioNet’s patented technology without authorization.

That is not a proper basis to further delay resolution of this case.

               2. InfoBionic’s Position

       As detailed in InfoBionic’s memorandum in support of its Motion for Attorneys’ Fees,

Non-Taxable Expenses, and Expert Fees, CardioNet has used its litigation against InfoBionic to

inhibit InfoBionic’s market entry by imposing unnecessary legal costs on InfoBionic, which

remains privately funded. Consistent with that approach, CardioNet, unsurprisingly, seeks to

resume the ’207 patent case immediately, continuing its practice of litigating in a manner

intended to burden InfoBionic with further litigation costs. InfoBionic respectfully submits that

the parties and the Court should focus their efforts to resolve CardioNet’s potential liability for

fees and expenses in the originally filed case before resuming this case, which CardioNet’s own

actions demonstrate there is no urgency to resolve.

       CardioNet waited two years to seek to assert the ’207 patent until after the Markman

hearing in the original case, seeking to prevent InfoBionic from enjoying a respite from legal

costs while the Court decided claim construction. There was no excuse for CardioNet’s waiting

until such a late stage. CardioNet asserted the ’207 patent before obtaining any discovery against

other competitors. First Am. Compl. 3 [#20], CardioNet, Inc. v. The Scottcare Corp., No. 2:12-

cv-02516-PBT (E.D. Pa.). Here, CardioNet tried to add the ’207 patent after the Rule 16

deadline had passed, and after “fact discovery had closed and a Markman hearing had been held

on the [other] six patents,” and could not identify any purportedly “new information [that]
                                                  7
           Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 9 of 19



differed from evidence already in their possession” to justify its delay. No. 1:15-cv-11803-IT,

Order at 3-4 [#275]. The Court denied CardioNet leave to amend, and CardioNet filed a

deficient complaint regarding the ’207 patent in this action in March 2017. [#1]. In response to

a motion to dismiss, CardioNet filed a new complaint on May 18, 2017 [#25]—over two years

after CardioNet filed its original complaint against InfoBionic—addressing the facial

deficiencies InfoBionic had identified.

       CardioNet’s own delay demonstrates that CardioNet will suffer no prejudice from having

the Court decide CardioNet’s liability for fees and expenses in the original case before

InfoBionic is required to divert additional funds away from R&D and sales to litigation.

               InfoBionic’s Request that the Court Take Evidence and Proceed to Summary
               Judgment Under 35 U.S.C. § 101

               1. CardioNet’s Position

       InfoBionic is precluded from relitigating the eligibility of the ’207 patent in this Court,

because the Federal Circuit decided that the ’207 patent is eligible as a matter of law and

expressly rejected remanding the issue for further proceedings.

       Specifically, the Federal Circuit held that “under Alice step one [] the asserted claims of

the ’207 patent are not directed to an abstract idea[.]” See Ex. C (Apr. 17, 2020 Op.) at 18. The

court then considered whether a remand was appropriate. The court found that “a remand is

unnecessary” because “Alice step one presents a legal question that can be answered based on

the intrinsic evidence.” Id. at 19. The court further held that “whether the prior art demonstrates

that the idea or other aspects of the claim are known, unknown, conventional, unconventional,

routine, or not routine” could not affect its holding that the claims are patent-eligible. Id.; see

also id. at 22 (“Thus, we simply clarify that step one of the Alice framework does not require an




                                                  8
          Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 10 of 19



evaluation of the prior art or facts outside of the intrinsic record regarding the state of the art at

the time of the invention.”). 9

        Thus, the Federal Circuit expressly rejected remanding the eligibility issue for further

proceedings—including for an assessment of prior art.

        Not satisfied with this result, InfoBionic petitioned for rehearing. In its petition,

InfoBionic “ask[ed] the panel to clarify that its decision, which is based on assuming facts in

favor of CardioNet and identifying a lack of record evidence at the pleading stage, does not

foreclose the district court from revisiting patent-eligibility at later stages, after discovery.” See

Ex. D (May 18, 2020 Pet.) at 7. The Federal Circuit denied InfoBionic’s petition. See Ex. E

(June 4, 2020 Order) at 2. Thus, the Federal Circuit not only expressly decided that remand was

inappropriate, but also rejected InfoBionic’s further request to remand the eligibility issue.

        The law-of-the-case doctrine “posits that when a court decides upon a rule of law, that

decision should continue to govern the same issues in subsequent stages in the same case.” Banks

v. United States, 741 F.3d 1268, 1276 (Fed. Cir. 2014). Similarly, the mandate rule precludes

relitigation of issues decided by the appellate court. See Retractable Techs., Inc. v. Becton

Dickinson & Co., 757 F.3d 1366, 1371 (Fed. Cir. 2014) (“Unless remanded by this court, all

issues within the scope of the appealed judgment are deemed incorporated within the mandate

and thus are precluded from further adjudication.”) (quoting Engel Indus., Inc. v. Lockformer

Co., 166 F.3d 1379, 1383 (Fed. Cir. 1999)); see also Akamai Techs., Inc. v. Limelight Networks,

Inc., No. CV 06-11109-RWZ, 2016 WL 10675906, at *3 (D. Mass. Apr. 25, 2016) (applying

mandate rule in district court).



9
  Judge Dyk, concurring, “agree[d] that no remand is required” because “[o]n appeal, the
defendant does not argue that the case should be remanded to allow the defendant to develop a
fuller record.” Id. at 25-26.
                                                   9
          Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 11 of 19



       The law-of-the-case doctrine squarely applies here, because the Federal Circuit decided

that the ’207 patent is eligible as a matter of law. See Ex. C (Apr. 17, 2020 Op.) at 18-19, 22.

The mandate rule also squarely applies here, because the Federal Circuit expressly considered

but rejected remanding the eligibility issue. Id. Thus, the Court should reject InfoBionic’s

attempt to litigate issues in this Court in violation of the Federal Circuit’s decision. InfoBionic’s

reliance on selective snippets from oral argument on appeal, and its false statements about

supposedly undisputed facts, cannot change the Federal Circuit’s express holdings. 10

       In fact, even the snippets selected by InfoBionic relate solely to whether premature

ventricular beats is considered an arrhythmia, and not whether it is considered in the context of

atrial fibrillation and atrial flutter, as claimed in the ‘207 patent. See, e.g., ’207 patent at claim

1; Ex. C (Apr. 17, 2020 Op.) at 13. The Federal Circuit recognized InfoBionic’s misdirection at

oral argument:

       Judge Stoll: What about the detection of the premature ventricular beat, and how
       that was not previously done before, and how that in turn has resulted in more
       accurate detection?

       InfoBionic’s counsel: I think there is evidence in the record that doctors did rely
       on premature ventricular beats.

       Judge Stoll: I would love to see that.

       …

       Judge Stoll: You said previously you were going to show us how the record
       shows that doctors previously could look and determine and use the premature
       ventricular beat to determine that someone was having an atrial fibrillation. I just
       don’t see that in the text that you provided here.


10
   InfoBionic relies upon Perez-Ruiz v. Crespo-Guillen, 25 F.3d 40, 42 (1st Cir. 1994) for the
proposition that “interlocutory orders, including denials of motions to dismiss, remain open to
trial court reconsideration, and do not constitute the law of the case.” This principle is wholly
inapplicable here, because it does not address non-interlocutory orders (i.e., the Court’s dismissal
of the case under § 101), and it does not address reconsideration after an appellate decision.
Obviously, this Court cannot now “reconsider” matters the appellate court expressly decided.
                                                  10
          Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 12 of 19



http://oralarguments.cafc.uscourts.gov/default.aspx?fl=2019-1149.MP3 at 14:39-15:10 & 19:30-

44 of MP3. InfoBionic’s efforts to mislead this Court should be rejected.

               2. InfoBionic’s Position

       When the time comes to resume this case, the Court should pursue an efficient resolution

by (i) taking evidence on the one issue that the Federal Circuit deemed necessary to resolve the

§ 101 inquiry and (ii) then proceeding to summary judgment, as proposed in InfoBionic’s

schedule. Fed. R. Civ. P. 1 (The Rules “should be … employed by the court and the parties to

secure the just, speedy, and inexpensive determination of every action and proceeding.”). The

Federal Circuit majority stated that “the heart of [this Court’s] erroneous step one analysis [wa]s

the incorrect assumption that the claims are directed to automating known techniques,” asserting

“nothing in the record supports the district court’s fact finding (and InfoBionic’s assertion) that

doctors long used the claimed diagnostic processes.” CardioNet, LLC v. InfoBionic, Inc., 955

F.3d 1358, 1730 (Fed. Cir. 2020) (“Nothing in the record in this case suggests that the claims

merely computerize pre-existing techniques for diagnosing atrial fibrillation and atrial flutter.”).

The Court thus can resolve this case by taking evidence on one issue—whether “doctors long

used the claimed diagnostic processes”—and then revisiting patent eligibility under § 101.

       On appeal, CardioNet exploited the fact that the appeal arose on a motion to dismiss,

without an evidentiary record, to avoid affirmance and prolong this litigation. But there can be

no genuine factual dispute that “doctors long used the claimed diagnostic processes,” i.e., that

doctors commonly distinguished premature ventricular contractions (PVCs) in diagnosing atrial

fibrillation/flutter. Id. Indeed, when CardioNet’s counsel was pressed at oral argument before

the Federal Circuit, CardioNet’s counsel, Ms. Fukuda, had to concede (despite her best efforts to

avoid answering that question) it was common to look at premature ventricular beats in

diagnosing arrhythmias but retreated to the lack of record evidence on this incontrovertible point:
                                                 11
         Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 13 of 19



       Ms. Fukuda: … What this specific device does is to look at—identify—
       premature ventricular beats, takes that into consideration and that has an impact
       on this machine being able to determine, accurately, whether there’s the existence
       of atrial fibrillation or atrial flutter. That is an improvement over the prior art
       devices. There was a general understanding, as the patent had set forward, that
       premature ventricular beats is generally seen as being irrelevant to atrial
       fibrillation. But what this invention does is says, no, you need to look at the
       premature ventricular beats.

       Judge Dyk: It was common to look at the premature ventricular beats, right?

       Ms. Fukuda: There is no evidence of that, Your Honor.

       Judge Dyk: Well, isn’t that the case?

       Ms. Fukuda: What we have to do is we have to look at what the record puts
       forward. Now…

       Judge Dyk: Wait a minute. Answer my question. I’m trying… Was it not
       common to look at premature ventricular beats, maybe not in the way that the
       dependent claims here describe, but it was common to do that, right?

       Ms. Fukuda: Whether premature ventricular beats have been looked at in the
       past as some sort of arrhythmia, yes, Your Honor.

       Judge Stoll: But, wait, just for a second. Is there any record evidence to show
       that? For example, the district court says multiple times that this is simply a
       technique that doctors have used for ages. Do you know of any evidence to
       support that?

       Ms. Fukuda: There is no such evidence whatsoever put forward in front of the
       district court. All we have here are InfoBionic’s attorney arguments—conclusory
       arguments, unsupported by evidence—that this is what doctors do.

http://oralarguments.cafc.uscourts.gov/default.aspx?fl=2019-1149.MP3 at 1 min. 46 sec. to 3

min. 36 sec. of MP3 (emphasis added). In response, CardioNet points to another portion of the

oral argument where an appellate judge probed for “evidence in the record” regarding whether

doctors looked at “premature ventricular beats,” stating, “I would love to see that.” Id. at 14

min. 39 sec. to 15 min. 10 sec.

       Before this Court, CardioNet cannot, consistent with its Rule 11 obligations, contest that

the purported “improvement over the prior art devices” that it touted at oral argument—


                                                12
          Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 14 of 19



“look[ing] at the premature ventricular beats”—was, in fact, a “technique that doctors have used

for ages.” Id. Accordingly, the Court need only take evidence on the sole indisputable factual

issue that would facilitate resolution of this case on summary judgment on an evidentiary record

that the Federal Circuit cannot question. This approach will resolve this case efficiently, and

thus conserve the Court’s and the parties’ limited resources. Fed. R. Civ. P. 1.

       CardioNet incorrectly argues that reversal of this Court’s grant of InfoBionic’s Rule

12(b)(6) motion to dismiss under § 101 precludes judicial reevaluation of patent ineligibility

based on the evidentiary record that the panel concluded was lacking.      Reversal of the grant of

the motion to dismiss under § 101, i.e., denial of the motion, leaves the issue “open to trial court

reconsideration” at a later stage. Perez-Ruiz v. Crespo-Guillen, 25 F.3d 40, 42 (1st Cir. 1994).

While the panel reversed this Court’s decision on InfoBionic’s 12(b)(6) motion to dismiss, the

panel otherwise remanded for further proceedings, which includes evidentiary development and

potential decision by this Court under Rule 56 or at trial. As discussed above, the majority

faulted this court for not relying on evidentiary record, CardioNet, 955 F.3d at 1730, and the key

evidentiary issue is not subject to genuine dispute. To the extent that CardioNet seeks to

preclude InfoBionic from asserting a defense under § 101 based on a developed evidentiary

record, the appropriate course is for CardioNet to file an appropriate motion after InfoBionic

answers the complaint. CardioNet’s apparent intention to do so further counsels for staying this

case until InfoBionic’s forthcoming petition for writ of certiorari is resolved.




                                                 13
          Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 15 of 19



               Post-Markman Hearing Dates

               1. CardioNet’s Position

       Courts routinely set dates for post-Markman Hearing activity. 11 Doing so allows the case

to move forward even if the Court is unable to issue a claim construction order prior to the

beginning of expert discovery and promotes the “speedy” resolution of this long-pending case.

Fed. R. Civ. P. 1. In such cases, the experts provide their opinions under both parties’ proposed

constructions. InfoBionic’s opposition to setting post-Markman Hearing dates is another attempt

to inject further delay into this case, which has already been pending for three and half years.

               2. InfoBionic’s Position

       The Court previously declined to adopt CardioNet’s request to set post-Markman Hearing

dates for expert discovery and dispositive motions. Compare Proposed Scheduling Order 5

[#21-1], with Scheduling Order 3 [#31]. It makes no sense for the parties to prepare expert

reports and summary judgment motions without knowing the Court’s claim constructions; this is

wasteful and inefficient because it requires that the parties address all conceivable constructions,

including those the Court will not adopt. The Court has recognized this, setting a post-Markman

decision status conference to set a schedule for the post-Markman phase of the case. No. 1:15-

cv-11803-IT [#321]. The Court should do the same again here.

II.    EMAIL AND THIRD-PARTY DISCOVERY

               CardioNet’s Position

       InfoBionic’s assertion that CardioNet should be precluded from taking email or third

party discovery in this case because it already took email and third party discovery in a different

case—15-cv-11803-IT (“Related Action”)—is unfounded. The Related Action involved


11
  CardioNet’s proposed schedule provides nearly 5 months between the close of claim
construction briefing (December 1, 2020) and opening expert reports (April 28, 2021).
                                                 14
          Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 16 of 19



different patents and, thus necessarily, different issues than in this case. CardioNet should be

permitted to take discovery relevant to the issues in this case. To be sure, there are certain

efficiencies that can be gained from discovery in the Related Action and the parties have

accordingly already agreed to significantly limit discovery in this case, including limiting written

discovery (e.g., five interrogatories, five substantive requests for admission, one set of ten

document requests per side) and fact depositions (e.g., five total 30(b)(1) depositions per side).

That does not mean, however, that CardioNet should be blocked from taking necessary discovery

here.

        InfoBionic’s assertion that CardioNet should be precluded from obtaining email

discovery in this case is unfounded. There has been no email discovery in this case. The Court

never ruled upon the parties’ email disputes raised in the original Joint Statement directed to the

‘207 patent. Indeed, InfoBionic did not produce emails in the Related Action until March

2019—many months after the Court granted InfoBionic’s motion to dismiss (D.I. 55, dated

October 16, 2018). The email search terms used in the Related Action did not include terms

directed to the ‘207 patent. Accordingly, there was no occasion to obtain email discovery

relevant to the specific technical issues related to the ’207 patent asserted here.

        CardioNet’s addition of the provision for Third Party Discovery merely seeks to clarify

three things: (i) that in addition to the parties’ agreement that the parties may seek additional

30(b)(1) depositions of third parties who were deposed in the Related Action, the parties may

also seek additional documents from third parties subpoenaed in the Related Action to account

for the issues in this case; (ii) that the parties may seek 30(b)(6) depositions of third parties who

were previously subpoenaed in the Related Action to account for the issues in this case; and (iii)

that the parties may seek discovery from any other third parties who may be relevant to the



                                                  15
          Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 17 of 19



issues in this case. InfoBionic’s claim that CardioNet is seeking “unbounded” third party

discovery is incorrect. The parties have already agreed to be limited to five 30(b)(1) fact

depositions per side, which includes depositions of third parties.

               InfoBionic’s Position

       In addition to CardioNet’s proposal of post-Markman dates for expert discovery and

summary judgment, CardioNet’s proposed schedule contains two additional sections that were

not included in this Court’s original scheduling order and should not be included in this

scheduling order, to the extent the Court decides to adopt CardioNet’s schedule: (1)

authorization to conduct email discovery from an additional five custodians (Section II, ¶ 7.a.);

and (2) unbounded subpoenas to third parties, including third parties who were previously

subpoenaed (Section II, ¶ 8).

       First, the Court should reject CardioNet’s renewed attempt to obtain email discovery

from five custodians. CardioNet had argued for additional email discovery in its original Joint

Statement, but the Court did not authorize such discovery. Compare Joint Statement 3-5 [#21],

with Scheduling Order 4-5 [#31]. And after the Court’s original scheduling order, InfoBionic

voluntarily produced over 11,000 pages from over 1,600 additional emails, to address

CardioNet’s request for more email. No. 1:15-cv-11803-IT, Rives Decl. ¶¶ 8-10 [#353].

Additional email discovery is unjustified and will only increase burden and expense. CardioNet

has identified no compelling reason why non-email discovery will not suffice, and CardioNet’s

request for email discovery threatens to swallow the strict limitations on discovery that the Court

previously imposed at the parties’ request in view of the extensive discovery the parties already

have exchanged. At minimum, a party should be required to demonstrate good cause for email

discovery, after reviewing non-email discovery.



                                                16
         Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 18 of 19



       Second, CardioNet’s request to serve unbounded subpoenas on third parties, including

third parties who were previously subpoenaed, is at odds with constraining discovery in this case

to the limited additional discovery required to address the ’207 patent. InfoBionic does not

object to updating subpoenas sent to previously subpoenaed parties to address the ’207 patent,

but that is the only change that should be permitted.



 Dated: August 7, 2020

 By: /s/ Charles H. Sanders (with permission)     By: /s/ Bradford J. Badke
 Charles H. Sanders (BBO #646740)                 Bradford J. Badke (pro hac vice)
 charles.sanders@lw.com                           Ching-Lee Fukuda (pro hac vice)
 Christopher W. Henry (BBO #676033)               Todd M. Simpson (pro hac vice)
 christopher.henry@lw.com                         SIDLEY AUSTIN LLP
 LATHAM & WATKINS LLP                             787 Seventh Avenue
 John Hancock Tower, 27th Floor                   New York, NY 10019
 200 Clarendon Street                             (212) 839 5300
 Boston, MA 02116
 Tel: (617) 948-0622; Fax: (617) 948-6001         Jack Pirozzolo (BBO # 564879)
                                                  SIDLEY AUSTIN LLP
 Maximilian A. Grant (pro hac vice)               60 State Street, 36th Floor
 max.grant@lw.com                                 Boston, MA 02109
 Gabriel K. Bell (pro hac vice)                   (617) 223 0300
 gabriel.bell@lw.com
 Diane E. Ghrist (pro hac vice)                   Counsel for Plaintiffs
 diane.ghrist@lw.com
 LATHAM & WATKINS LLP
 555 Eleventh Street, N.W., Ste. 1000
 Washington, DC 20004
 Tel: (202) 637-2200; Fax: (202) 637-2201

 Brenda L. Danek (pro hac vice)
 brenda.danek@lw.com
 LATHAM & WATKINS LLP
 330 North Wabash Avenue, Suite 2800
 Chicago, IL 60611
 Tel: (312) 876-7700; Fax: (312) 993-9767

 Counsel for Defendant InfoBionic, Inc.




                                                17
         Case 1:17-cv-10445-IT Document 71 Filed 08/07/20 Page 19 of 19



                                   CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon the attorneys of

record for each party via the Court’s CM/ECF filing system.

                                                   /s/ Bradford J. Badke
                                                   Bradford J. Badke




                                               1
